Per Curiam.

Respondent was admitted to practice as an attorney July 9, 1925, at a term of the Appellate Division, *80Second Judicial Department, Supreme Court of the State of New York.
On September 5, 1959, respondent was charged in a 20-count indictment filed in the United States District Court for the Southern Division of the Northern District of Alabama, with the crimes of using the mails to defraud (U. S. Code, tit. 18, § 1341) and fraud in the sale of securities (U. S. Code, tit. 15, § 77q, subd.' [a], par. [1]). He was convicted by verdict upon 19 counts and sentence imposed on the various counts which, in total effect, amounts to three years in prison.
Petitioner moves to strike respondent’s name from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law.
The crimes of which respondent stands convicted are felonies under Federal law, and are felonies under the law of this State (Penal Law, §§ 952, 956).
The motion to strike should be granted and an order directed to be entered accordingly (Judiciary Law, § 90, subd. 4).
Botein, P. J., Valente, McNally, Stevens and Eager, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.